CRAWFORD, Judge
(concurring in part and in the result):
36. I agree with the majority’s excellent discussion as to whether there is a constitutional right to introduce exculpatory polygraph evidence that would be paramount to any Military Rule of Evidence. However, since neither the Constitution nor the Uniform Code of Military Justice compels admission of exculpatory polygraph evidence, the majority could have stopped at that point. United States v. Rodriguez, 37 MJ 448, 453 (CMA 1993) (Crawford, J., concurring in the result).
37. In any event, since the accused did not take the witness stand, he did not preserve the certified issue for appeal. United States v. Gee, 39 MJ 311 (CMA 1994); see also Luce v. United States, 469 U.S. 38, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984).
38. However, I find curious that portion of the opinion that says “the proffered evidence was not just hearsay, but super-enriched hearsay.” ¶29. The majority goes *356on to say, “[T]he expert’s opinion cannot be separated from the underlying out-of-court declaration,” ¶ 31, thus implying that there would be a hearsay objection to the expert’s opinion. But as this Court stated in United States v. Houser, 36 MJ 392, 399, cert, denied, - U.S. -, 114 S.Ct. 182, 126 L.Ed.2d 141 (1993):
Under Mil.R.Evid. 703, like Fed.R.Evid. 703, an expert’s opinion may be based upon personal knowledge, assumed facts, documents supplied by other experts, or even listening to the testimony at trial.
39. Fed.R.Evid. 703 was enacted to allow the expert to rely upon hearsay evidence, that is, evidence that would be relied upon to form an opinion, such as statements from other doctors, x-rays, business reports, and so forth. S. Saltzburg & M. Martin, Federal Rules of Evidence Manual 73 (5th ed.1990); see also J. Kaplan, J. Waltz, & R. Park, Cases and Materials on Evidence 764, 806 (7th ed.1992).
40. Therefore, it would seem to me that the accused’s statements to a polygrapher are a valid basis for an otherwise relevant opinion. See Barefoot v. Estelle, 463 U.S. 880, 896-903, 103 S.Ct. 3383, 3396-3400, 77 L.Ed.2d 1090 (1983); United States v. Prevatte, 40 MJ 396, 397 (CMA 1994); United States v. Johnson, 35 MJ 17 (CMA 1992); State v. Daniels, 337 N.C. 243, 446 S.E.2d 298 (1994). However, since I believe this case can be decided on other grounds, the question of whether the majority’s view on hearsay is correct can wait for another day.